Citation Nr: 1328373	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-37 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether an April 20, 1983, decision of the Board of 
Veterans' Appeals (Board), which denied a claim of 
entitlement to service connection for bilateral hearing 
loss, should be revised or reversed due to clear and 
unmistakable error (CUE).


REPRESENTATION

Substitute Moving Party represented by:	Kenneth M. 
Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Substitute Moving Party is the surviving spouse of the 
Moving Party, a Veteran who had active duty in the United 
States Army from June 1942 to November 1945 and who died on 
February [redacted], 2011. 

The motion at issue arose from a written statement received 
at the Board in December 2006 asserting CUE in an April 1983 
Board decision which denied entitlement to service 
connection for bilateral hearing loss.  The Board denied the 
motion in a February 2008 decision.

The Moving Party appealed the Board's denial to the Court of 
Appeals for Veteran's Claims (Court), which affirmed the 
Board's February 2008 decision in November 2010.  The Moving 
Party appealed the Court's November 2010 decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which reversed and remanded the Court's 
decision.  The Court then issued a December 2012 memorandum 
decision vacating and remanding the Board's February 2008 
decision in response to the Federal Circuit.

While the case was pending at the Federal Circuit Court, the 
Veteran died, and in June 2011, the Federal Circuit granted 
the Veteran's spouse's motion to substitute for her husband 
on appeal.  


FINDINGS OF FACT

1.  In a decision dated April 20, 1983, the Board denied 
entitlement to service connection for bilateral hearing loss 
on the basis that the earliest clinical record of hearing 
impairment in November 1962 was too remote from the 
Veteran's active service.  

2.  The correct facts, as they were known at the time, were 
before the Board on April 20, 1983; however, on that date, 
the Board incorrectly applied the statutory and regulatory 
provisions in existence at that time (i.e., the combat 
presumptions under 38 U.S.C.A. § 1154(b)) such that the 
outcome of the claim would be manifestly different.

3.  The Veteran is presumed to have sustained acoustic 
trauma and hearing loss during active service, and the 
evidence in 1983, demonstrated continued bilateral hearing 
loss thereafter that was related to service.  


CONCLUSION OF LAW

The April 20, 1983, decision, in which the Board denied 
service connection for bilateral hearing loss, was clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111  (West 2002 
& Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 
20.1409 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been held to 
be inapplicable to CUE claims.  Sorakubo v. Principi, 16 
Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the duties 
specified in the VCAA are not applicable to allegations of 
CUE in a prior Board decision). 




Board CUE Motion

The Substitute Moving Party claims that an April 20, 1983, 
Board decision that denied service connection for bilateral 
hearing loss contained CUE.  Specifically, that the 1983 
Board did not correctly apply the combat presumptions in 
existence at the time of the decision; and, that if those 
presumptions had been properly applied, the outcome of the 
Board's 1983 decision would have been manifestly different.  

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2012). 

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, 
or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b) (2012); see also 
Disabled American Veterans  v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000). 

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2012); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992). 

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  To warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) (2012); 
see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  
See Damrel and Russell, supra.  The following is a synopsis 
of the law and regulations pertaining to service connection 
in effect in April 1983.  

In general, service connection may be granted for 
disabilities incurred in or aggravated by military service.  
See 38 C.F.R. § 3.303(a) (1983). 

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 C.F.R. § 
3.307 (1983). 

In the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of 
such incurrence or aggravation.  Every reasonable doubt 
shall be resolved in favor of the Veteran.  See 38 U.S.C. § 
354 (1982) 38 C.F.R. § 3.304(d) (1983).

The moving party served in combat in Italy during World War 
II. 

In September 1981, the moving party filed an initial claim 
of entitlement to service connection for hearing loss.  His 
contentions at that time were that he suffered acoustic 
trauma as a result of combat service.  In a December 1981 
rating decision, the RO denied the claim.  The RO 
acknowledged the moving party's service medical records were 
destroyed in a 1973 fire at the National Personnel Records 
Center in 1973. 

The evidence of record at the time of the December 1981 RO 
rating decision consisted of a statement from Dr. R.L.D 
dated in October 1981, which indicated he conducted an 
audiogram in November 1962 which evidenced bilateral hearing 
loss.  Dr. R.L.D. also stated the moving party's hearing 
loss was "due to noise exposure or Atrobine or Quinine for 
malaria."  The RO considered Dr. R.L.D.'s opinion, but found 
that the 1962 diagnosis of hearing loss was "too remote from 
military service to be considered service-connected." 

The moving party was notified of the December 1981 rating 
decision via a January 1982 letter.  He submitted "buddy" 
statements which in essence attested to the moving party's 
exposure to loud noises in combat in Italy.  The RO 
continued the denial of the claim in a February 1982 rating 
action.  In March 1982, the Veteran submitted a statement in 
which he asserted that he experienced a hearing loss during 
his service and that his hearing, especially in the right 
ear, had been deteriorating ever since.  The moving party 
subsequently perfected an appeal to the Board.  

In May 1982, the moving party and substitute moving party 
testified before the Board.  The moving party testified that 
he experienced ringing in his ears and maybe short periods 
of temporary deafness when firing mortar rounds during 
service.  He further testified that he first noticed hearing 
loss in 1946 when he could not hear a watch tick.  The 
substitute moving party testified that the moving party had 
hearing difficulty when they were married in 1948.

In the April 1983 decision which is being challenged by the 
CUE motion, the Board determined that although the evidence 
established that the moving party had incurred acoustic 
trauma and had received treatment for malaria in service, 
the evidence did not establish a medical relationship 
between events in service and the currently diagnosed 
hearing loss.  The Board found that the findings of Dr. 
R.L.D. were "too remote from the veteran's active service to 
support the theory of a relationship between acoustic trauma 
or treatment for malaria in service and the hearing loss 
then noted [in 1962]."  See the April 20, 1983, Board 
decision, page 4.  
The Board did not cite or address the combat presumptions of 
38 U.S.C. § 354 (currently 38 U.S.C. § 1154(b)).  

In a June 2012 decision, the Federal Circuit clarified that 
a combat Veteran can invoke § 1154(b) presumptions to show 
the cause of a disability and to show the disability itself 
was incurred in service.  It is also necessary to afford the 
Veteran the benefit of every reasonable doubt, including on 
the question of whether the current disability was incurred 
in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. 
Cir. 2012).  Accordingly, in this case, under § 1154(b), the 
Veteran would be presumed to have been exposed to acoustic 
trauma in-service, and that he had decreased hearing acuity 
in service.  He, therefore, would only have to show that the 
hearing loss was a chronic condition that persisted in the 
years following his active duty to establish service 
connection.  Furthermore, in evaluating the evidence on this 
question, he would have the benefit of every reasonable 
doubt resolved in his favor.  

As indicated above, the evidence at the time of the Board's 
1983 decision included lay testimony from the Veteran and 
his spouse of a chronic hearing loss persisting post 
service, and a positive private medical opinion linking the 
Veteran's hearing loss to noise exposure.  There was no 
explicit evidence to the contrary.  

Thus, based on the application of all the presumptions 
afforded by § 1154(b) and its requirement to resolve 
reasonable doubt in the Veteran's favor, the evidence in 
1983 showed in-service acoustic trauma and in-service 
hearing loss, together with chronic hearing loss persisting 
thereafter.  Given that, as well as the positive medical 
nexus opinion between hearing loss and service, the failure 
to allow service connection was error.  As such, the motion 
for a revision of the Board's April 1983 decision must be 
granted.  


ORDER

The motion for reversal or revision of the April 1983 Board 
decision denying service connection for bilateral hearing 
loss on the grounds of CUE is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


